DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-35 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


SIGNAL CLAIMS
Claims 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 26 has a computer program storing instructions. Giving the claim its broadest reasonable interpretation, the claim may be directed at a signal, which is non-statutory. 
Transitory signals are non-statutory (MPEP 2106 §I (Rev. 9, August 2012):
Non-limiting examples of claims that are not directed to one of the statutory categories: 
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, ___ (Fed. Cir. 2007); 
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

The claim may be amended to include non-transitory computer readable medium.
SOFTWARE PER SE CLAIMS
Claims 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 27 recites elements which are computer software programs per se. Software program per se represent data structure without being connected to a processor, computer, or server does not fit into any of the four statutory classes (process, apparatus, article of manufacture and composition of matter) and therefore is not a statutory subject matter under 35 USC 101. (MPEP 2106 Patent Subject Matter Eligibility [R-6])
ABSTRACT CLAIMS
Claims 16, 26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing a digital representation of a transaction card. 

Claims 16 and 26-28 recite the limitations of: 
providing a digital representation of a transaction card;
detecting that the transaction card is in proximity of the mobile device; 
upon or after said detecting, performing, the following steps: 
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory; 
activating the digital representation of the transaction card for a predefined validity period; 
invalidating the digital representation of the transaction card if no successful near field communication transaction has been performed within said validity period. 
 
As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a mobile device, a near field communication unit, a processing unit, a digitization server, a memory, a computer program, executable instructions; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory;



The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mobile device, a near field communication unit, a processing unit, a digitization server, a memory, a computer program, executable instructions; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 9-10, about implementation 

Dependent claims 17-25 and 29-35 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 17-25 and 29-35 are directed to an abstract idea. Thus, the dependent claims 17-25 and 29-35 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kushevsky, US Patent No 8,763,896 in view of Bhandari, US Patent Application Publication No 2016/0381010.
[NOTE: claims 26 and 27 are being interpreted as independent claims reciting products performing the method of claim 16.]
[The analysis for independent product/system claims 26-28 are the same/similar as the analysis for independent method claim 16.]
Regarding claims 16 and 26-28;
(Claim 16) A method for providing a digital representation of a transaction card in a mobile device, comprising: 
detecting, by a near field communication unit of said mobile device, that the transaction card is in proximity of the mobile device; 
See Kushevsky Colum 8, lines 42-46 Figure 3, 310; “the mobile device may read via the contactless reader, transaction card information from a physical contactless transaction card”
upon or after said detecting, performing, by a processing unit of said mobile device, the following steps: retrieving the digital representation of the transaction card from a digitization server; 
See Kushevsky Column 10, lines 29-35, Figure 3, 320/330; “the card security credential may be retrieved from the issuer server”
loading the digital representation of the transaction card into a memory of the mobile device; 
See Kushevsky Column 10, lines 50-52 Figure 3, 330, 340; “storing the security credential on the mobile device”
Column 11, lines 17-25 “mobile device may store the transaction card information”
activating the digital representation of the transaction card for a predefined validity period; 
See Kushevsky Column 11, lines 39-44; “After loading a transaction card account onto the mobile device 140, the mobile device 140 can be configured to be used in various scenarios when the physical plastic contactless card would otherwise be used.  For example, the mobile device 140 can be used for conducting mobile payment transactions.”

The primary reference does not teach “for a predefined validity period”; see section TIME LIMIT below for further analysis.

invalidating the digital representation of the transaction card if no successful near field communication transaction has been performed within said validity period.  
The primary reference does not teach “invalidating the digital representation of the transaction card if no successful near field communication transaction has been performed within said validity period”; see section TIME LIMIT below for further analysis.

TIME LIMIT
The primary reference, in the business of payment tokens, teaches activating a payment token/digital representation of a transaction card. It does not teach that the digital representation is active for a predefined validity period and invalidating the digital representation of the transaction card if no successful near field communication transaction has been performed within said validity period.

Bhandari, in the business of payment tokens, teaches that the digital representation is active for a predefined validity period and invalidating the digital representation of the transaction card if no successful near field communication transaction has been performed within said validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the primary reference, the ability to activate the token for a predefined time period and deactivate the token if not used as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.


Regarding claims 17 and 29;
(Claim 17) The method of claim 16, wherein invalidating the digital representation of the transaction card comprises deactivating the digital representation of the transaction card.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein invalidating the digital representation of the transaction card comprises deactivating the digital representation of the transaction card.

Bhandari, in the business of payment tokens, teaches wherein invalidating the digital representation of the transaction card comprises deactivating the digital representation of the transaction card.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to deactivating the digital representation of the transaction card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 18 and 30;
(Claim 18) The method of claim 16, wherein invalidating the digital representation of the transaction card comprises removing the digital representation of the transaction card from the memory.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein invalidating the digital representation of the transaction card comprises removing the digital representation of the transaction card from the memory.

Bhandari, in the business of payment tokens, teaches wherein invalidating the digital representation of the transaction card comprises removing the digital representation of the transaction card from the memory.
See Bhandari [0024] “User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to destroy the digital representation of the transaction card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 19 and 31;
(Claim 19) The method of claim 16, wherein the digital representation includes data indicative of said validity period.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein the digital representation includes data indicative of said validity period.

Bhandari, in the business of payment tokens, teaches wherein the digital representation includes data indicative of said validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to have digital representation include the time period as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 20 and 32;
(Claim 20) The method of claim 16, wherein retrieving the digital representation of the transaction card from the digitization server is performed through a further communication unit of the mobile device.  
See Kushevsky Column 10, lines 29-35, “the card security credential may be retrieved from the issuer server”
Column 6, line 65 – Column 7, line 18, communication module
Regarding 21 claims and 33;
(Claim 21) The method of claim 20, wherein the further communication unit is a cellular communication unit or a Wi-Fi communication unit.  
Column 7, lines 4-18 “other communication standards such as WiFi or Bluetooth”

Regarding claims 22 and 34;
(Claim 22) The method of claim 16, wherein the memory is included in a secure element of the mobile device.  
See Kushevsky Column 6, lines 47-56; “in some embodiments, the mobile device may include a secure element for storing the transaction card”

Regarding claim 23;
(Claim 23) The method of claim 22, wherein the processing unit is included in said secure element.  
See Kushevsky Column 8, lines 3-13; “a secure element is a protected processor and memory space of a mobile device”

Regarding claim 24;
(Claim 24) The method of claim 22, wherein the digital representation of the transaction card is retrieved through a secure channel established between the secure element and the digitization server.  
See Kushevsky Column 8, lines 14-23; “The secure element may provide delimited memory for each application and functions that encrypt, decrypt, and sign data packets being communicated to and from the secure element.”

Regarding claim 25;
(Claim 25) The method of claim 16, wherein the transaction card is an access card, a transit card or a payment card.  
See Kushevsky Column 8, lines 58-60; “the physical plastic transaction card corresponds to a Visa credit card issued by an organization called ‘ABC Bank’.”

Regarding claims 35;
(Claim 35) The mobile device of claim 28, being a mobile phone.
See Kushevsky Column 5, lines 20-35; the programmable computers may be a… cellular telephone, smart-phone device….”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693